DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/31/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 8, 15, 19, and 20 have been amended.  No new matter appears to have been entered.
Subject Matter Eligibility
In light of the 2019 PEG, the amended claims appear to meet the requirements of §101 as the amended claimed steps, at least under Step 2A Prong 1, no longer recite or fall within the grouping of abstract ideas laid out in the 2019 PEG, for example, the step of: in response to the first reel upgrade symbol being displayed from the first reel strip, cause display, on the display device, of an animation on at least one reel strip of the plurality of reel strips still spinning indicating that at least one replaceable symbol on the at least one reel strip will be replaced (See at least limitation 8 in claim 1, wherein independent claims 8 and 15 also recite similar limitations), does not appear to recite an abstract idea.  Therefore, corresponding claims 1-20 do not appear to be directed to a judicial exception and qualify as eligible subject matter under §101.  The corresponding §101 rejection has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 15 of US Patent No. 10,796,521.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/061198 and Claim 1 of US Patent No. 10,796,521 are highlighted in the following table.
Claim 1 of 17/061198
Claim 1 of 10,796,521
An electronic gaming machine comprising:
An electronic gaming machine configured to trigger a jackpot feature during play of a wagering game, the electronic gaming machine comprising:
a display device configured to display a wagering game;
a display device configured to display the wagering game; 

a player input interface configured to receive a player input;

a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism, the credit input mechanism configured to receive a credit wager;
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols; and
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols; and
a game controller executing instructions which cause the game controller to at least:
a game controller configured to perform operations comprising:
initiate the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols; 
initiating the wagering game by spinning a plurality of reel strips, wherein each reel strip comprises a plurality of symbols; 
stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip;
stopping a first reel strip of the plurality of reel strips, whereby symbols from the first reel strip are stopped and displayed;
determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol;
determining that a first reel upgrade symbol is displayed from the first reel strip;
in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol;
replacing the first reel upgrade symbol displayed from the first reel strip with a first jackpot upgrade symbol;
in response to the first reel upgrade symbol being displayed from the first reel strip, cause display, on the display device, of an animation on at least one reel strip of the plurality of reel strips still spinning indicating that at least one replaceable symbol on the at least one reel strip will be replaced; replace the at least one replaceable symbol on the at least one reel strip with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device;
in response to the first reel upgrade symbol being displayed from the first reel strip, replacing at least one replaceable symbol on at least one of a spinning plurality of reel strips with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device;

stopping at least one other reel strip of the plurality of reel strips, whereby symbols from the other reel strip are stopped and displayed; 

determining that a second reel upgrade symbol is displayed from the at least one other reel strip;

replacing the second reel upgrade symbol displayed from the at least one other reel strip with a third jackpot upgrade symbol;

in response to the second reel upgrade symbol being displayed from the at least one other reel strip, replacing at least one replaceable symbol on at least one of the spinning plurality of reel strips with a fourth jackpot upgrade symbol based upon the one or more associations stored in the memory device;
stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips
stopping the remaining reel strips, whereby symbols from the remaining reel strips are stopped and displayed; 

evaluating the symbols displayed from each of the plurality of reel strips; and

triggering a jackpot feature if a number of jackpot upgrade symbols displayed from each of the plurality of reel strips exceeds a threshold number of jackpot upgrade symbols


Furthermore, claims 2-7, 9-14, and 16-20 of the instant application contain substantially identical claimed subject matter to claims 2-7, 9-14, and 16-20 of the referenced U.S. Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al. (US 2012/0172106 A1) (henceforth, “Caputo”) in view of Halprin (US 2007/0178959 A1) (henceforth, “Halprin”).
Regarding claims 1, 8, and 15, Caputo teaches an electronic gaming machine a method of gaming on an electronic gaming machine, and a non-transitory, computer readable storage medium comprising:
a display device configured to display a wagering game (e.g., display device 16 in Fig. 1);
a memory device that stores one or more associations between one or more reel upgrade symbols and one or more replaceable symbols (e.g., memory device 14 in Fig. 2A); and
a game controller executing instructions (e.g., processor 12 in Fig. 2A) which cause the game controller to at least:
initiate the wagering game by spinning a plurality of reel strips (e.g., FIG. 8 illustrates the 5.times.5 matrix of independent reels 101 to 125 with all of the reels 101 to 125 spinning after a wager on the play of the game has been made by a player in Para. 101), wherein each reel strip comprises a plurality of symbols (e.g., reel strips in Fig. 3-7);
stop a first reel strip of the plurality of reel strips to obtain a plurality of displayed symbols from the first reel strip (FIG. 19 illustrates that the first column 340 of independent reels 301, 302, 303, and 304, have stopped spinning and each of these independent reel 301, 302, 303, and 304, displays one of the symbols in Para. 123);
determine that the plurality of displayed symbols from the first reel strip contain a first reel upgrade symbol (e.g., first Helen symbol 302 in Fig. 19);
in response to the first reel upgrade symbol being displayed, replace the first reel upgrade symbol with a first jackpot upgrade symbol (e.g., the second displayed Helen symbol could be turned into a Wild symbol, an expanding Wild Symbol, a Bonus symbol, or any other valuable symbol. It should also be appreciated that alternatively the first Helen symbol could be upgraded in Para. 124);
in response to the first reel upgrade symbol being displayed from the first reel strip, cause display, on the display device, of reel strips still spinning indicating that at least one replaceable symbol on the at least one reel strip will be replaced (e.g., reels are still spinning while an indication is made to the player that reels have been upgrades in Figs. 9-10 and Para. 102);
replace the at least one replaceable symbol on the at least one reel strip (e.g., change (i.e., replace) with a better reel strip (i.e., at least one symbol is changed or replaced) in Abstract) with a second jackpot upgrade symbol based upon the one or more associations stored in the memory device (e.g., one reel has been upgraded in Fig. 20 and Para. 124 and reel set 2 is put in the place of original reel set 1, wherein additional wilds can be upgraded to bonus symbols as shown in Figs. 3-4 and Fig. 10); and
stop the remaining reel strips to obtain a plurality of displayed symbols from the remaining reel strips (Fig. 16, Fig. 26, and Para. 109 and Para. 128, showing all reels have stopped and are displaying symbols).
But Caputo although teaching the gaming system can change the cross-hatching, color or shading associated with reels (Para. 102), lacks in explicitly teaching causing display of an animation on at least one reel strip of the plurality of reel strips.  In a related disclosure, Halprin teaches a gaming machine comprises a controller operative to spin the reels, sequentially stop the plurality of reels in a predetermined order, and cause the display to display a visual designation indicating the next reel in the sequence to be stopped (see abstract).  More particularly, Halprin teaches the ordinarily static bezel 74 may be animated to become a border of flames, fire, or other animation to as to serve as a designator 76 of the reel (i.e., animation on at least one reel strip in Para. 32).  Halprin describes an improvement to player enjoyment by providing a display to keep player's attention focused on the portion of the game sequence which is about to occur (Para. 5).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the symbol upgrades of Caputo to include the focus features of Halprin in order to provide a more enjoyable player experience, as beneficially taught by Halprin.
Regarding claims 2, 9, and 16, Caputo further teaches the plurality of reel strips comprise the first reel strip, a second reel strip adjacent to the first reel strip, a third reel strip adjacent to the second reel strip, a fourth reel strip adjacent to the third reel strip, and a fifth reel strip adjacent to the fourth reel strip (Fig. 13).
Regarding claims 3, 10, and 17, Caputo further teaches replacing the at least one replaceable symbol on the at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol further comprises replacing at least one replaceable symbol on only the third reel strip with the second jackpot upgrade symbol (e.g., a wild upgrade symbol on reel 2 upgrades reel 3 in Fig. 12).
Regarding claims 4, 11, and 18, Caputo further teaches replacing at least one replaceable symbol on at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol further comprises replacing at least one replaceable symbol on only the fifth reel strip with the second jackpot upgrade symbol (e.g., if a wild upgrade symbol appears on reel 4 upgrading reel 5 in Fig. 15).
Regarding claims 5, 12, and 19, Caputo further teaches replacing a plurality of replaceable symbols on at least one reel strip of the plurality of reel strips still spinning with the second jackpot upgrade symbol based on an identifier associated with the first reel upgrade symbol (e.g., wild upgrade symbol appears and upgrades additional reels in Figs. 3-4 and Fig. 10).
Regarding claims 6, 13, and 20, Caputo further teaches replacing a first plurality of replaceable symbols on at least one of the spinning plurality of reel strips with the second jackpot upgrade symbol if an identifier associated with the first reel upgrade symbol corresponds to an identifier associated with the first plurality of replaceable symbols (e.g., wild upgrade symbol appears and upgrades an additional reels in Figs. 3-4 and Fig. 10).
Regarding claims 7 and 14, Caputo further teaches determine, from the one or more associations stored in the memory device, a first identifier associated with the first reel upgrade symbol displayed from the first reel strip (e.g., first wild or helen symbol in Figs. 9 and 19);
determine, from the one or more associations stored in the memory device, a plurality of symbols on the at least one reel strip of the plurality of reel strips still spinning that include a second identifier matched to the first identifier (e.g., This upgrade symbol causes the gaming system to change the reel strips on each of the other reels that are still spinning (and particularly reels 106 to 125 respectively in columns 142, 144, 146, and 148) to each be upgraded to be the reel strip 154 of FIG. 4 while these reels are still spinning in Para. 102); and
replace each symbol of the plurality of symbols on the at least one reel strip with the second jackpot upgrade symbol, whereby the first reel upgrade symbol controls, at least, a location of each second jackpot upgrade symbol on the at least one reel strip (e.g., This upgrade symbol causes the gaming system to change the reel strips on each of the other reels that are still spinning (and particularly reels 106 to 125 respectively in columns 142, 144, 146, and 148) to each be upgraded to be the reel strip 154 of FIG. 4 while these reels are still spinning in Para. 102).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Halprin) has been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715